UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7445


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ATTILIO MANGARELLA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge.  (3:06-cr-00151-FDW-DCK-3; 3:13-cv-00555-
FDW)


Submitted:   December 18, 2014              Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Attilio Mangarella, Appellant Pro Se.      Jennifer A.
Youngs, Assistant United States Attorney, Benjamin Bain-Creed,
Jonathan Henry Ferry, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina; Patrick M. Donley, Senior Litigation
Counsel, U.S. DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael     Attilio      Mangarella        seeks       to     appeal    the

district court’s order denying his 28 U.S.C. § 2255 motion.                               We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely      filing   of   a   notice   of       appeal   in    a    civil   case     is    a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on April 22, 2014.            The notice of appeal was filed, at the

earliest,      on    August   8,    2014,       beyond   the       extension   of    time

period. *     Because Mangarella failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                  We dispense with oral argument

     *
       Although Mangarella included, in materials submitted to
this court, a notice of appeal he had dated June 9, 2014, the
district court did not receive that document.      The materials
received by this court and transmitted to the district court
pursuant to Fed. R. App. P. 4(d) were dated August 8, 2014.



                                            2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       DISMISSED




                               3